 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP               KEKER, VAN NEST & PETERS LLP
   Charles K. Verhoeven (Bar No. 170151)                Robert A. Van Nest (Bar No. 84065)
 2 charlesverhoeven@quinnemanuel.com                     rvannest@keker.com
   David Eiseman (Bar No. 114758)                       Leo L. Lam (Bar No. 181861)
 3 davideiseman@quinnemanuel.com                         llam@keker.com
   Sam Stake (Bar No. 257916)                           Daniel Purcell (Bar No. 191424)
 4 samstake@quinnemanuel.com                             dpurcell@keker.com
   50 California Street, 22nd Floor                     Matthew M. Werdegar (Bar No. 200470)
 5 San Francisco, California 94111-4788                  mwerdegar@keker.com
   Telephone:     (415) 875-6600                        Ryan K. Wong (Bar No. 267189)
 6 Facsimile:     (415) 875-6700                         rwong@keker.com
                                                        Christina Lee (Bar No. 314339)
 7 Lance Yang (Bar No. 260705)                           clee@keker.com
    lanceyang@quinnemanuel.com                          633 Battery Street
 8 865 S. Figueroa St., 10th Floor                      San Francisco, CA 94111-1809
   Los Angeles, California 90017                        Telephone:     (415) 391-5400
 9 Telephone: (213) 443 3000                            Facsimile:     (415) 397-7188
   Facsimile:     (213) 443 3100
10                                              Attorneys for Defendant
   Attorneys for Plaintiff Keyssa, Inc.         Essential Products, Inc.
11
                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                        OAKLAND DIVISION
14
   KEYSSA, INC.,                                CASE NO. 4:17-cv-05908-HSG
15
                  Plaintiff,                    JOINT STIPULATION AND ORDER
16                                              REGARDING KEYSSA, INC.’S SERVICE
          vs.                                   OF TRADE SECRET DISCLOSURES
17                                              AFTER ENTRY OF A PROTECTIVE
   ESSENTIAL PRODUCTS, INC.,                    ORDER
18
                  Defendant.                    Jury Trial Demanded
19

20          Pursuant to Civil Local Rules 6-2, Plaintiff Keyssa, Inc. (“Keyssa”) and Defendant Essential
21 Products, Inc. (“Essential”) (collectively, the “Parties”), by and through their respective counsel of

22 record, hereby stipulate as follows:

23          WHEREAS, pursuant to the Court’s February 5, 2019 Amended Scheduling Order (Dkt. No.
24 46), Keyssa is required to serve its Trade Secret Disclosures no later than March 8, 2019;

25          WHEREAS the parties have yet to reach final agreement on the scope of a proposed
26 Protective Order in this matter, and therefore no Protective Order has yet been entered by this Court;

27          WHEREAS the parties expect to file a stipulated, proposed Protective Order on March 6,
28 2019;

                                                      1                          Case No. 4:17-cv-05908-HSG
                 JOINT STIPULATION AND ORDER REGARDING KEYSSA, INC.’S TRADE SECRET DISCLOSURES
 1          WHEREAS good cause exists for Keyssa to refrain from serving its Trade Secret Disclosures

 2 until after the entry of a Protective Order because, by necessity, Keyssa’s Trade Secret Disclosures

 3 will contain Keyssa’s confidential, trade secret information, Keyssa would be harmed by unrestricted

 4 disclosure of its confidential trade secret information, and such an Order shall govern the process for

 5 serving and handling confidential information in this case;

 6          WHEREAS this Stipulation is accompanied by the concurrently-filed Declaration of Sam

 7 Stake in Support of the Joint Stipulation and [Proposed] Order Regarding Keyssa, Inc.’s Service of

 8 Trade Secret Disclosures After Entry of a Protective Order;

 9          NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE THAT the

10 March 8, 2019 deadline for Keyssa to serve its Trade Secret Disclosures pursuant to California Code

11 Civ. Proc. § 2019.210 be vacated. Keyssa shall not serve its Trade Secret Disclosures upon Essential

12 until such time that the Court enters a Protective Order governing the service and handling of

13 confidential information in this matter. Keyssa shall serve its Trade Secret Disclosures upon Essential

14 immediately upon entry of such a Protective Order, and in no event later than within one (1) day

15 following the entry of such an order.

16          IT IS SO STIPULATED.

17

18                               * * * Signatures on following page. * * *

19

20

21

22

23

24

25

26

27

28

                                                      2                          Case No. 4:17-cv-05908-HSG
                 JOINT STIPULATION AND ORDER REGARDING KEYSSA, INC.’S TRADE SECRET DISCLOSURES
 1 Dated: March 6, 2019                      Respectfully submitted,

 2                                           QUINN EMANUEL URQUHART & SULLIVAN, LLP

 3

 4                                            By:/s/ Daid Eiseman
                                                 David Eiseman
 5                                               Charlie K. Verhoeven
                                                 Sam Stake
 6
                                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
 7                                                50 California Street, 22nd Floor
                                                  San Francisco, California 94111
 8                                                (415) 875-6600
                                                  (415) 875-6700 (facsimile)
 9
                                                  Lance Yang
10                                                865 S. Figueroa St., 10th Floor
                                                  Los Angeles, California 90017
11                                                (213) 443 3000
                                                  (213) 443 3100 (facsimile)
12
                                                  Attorneys for Plaintiff Keyssa, Inc.
13

14 Dated: March 6, 2019                      Respectfully submitted,
15                                           KEKER, VAN NEST & PETERS LLP
16

17                                            By:/s/ Ryan K. Wong
                                                 Robert A. Van Nest
18                                               Leo L. Lam
                                                 Daniel Purcell
19                                               Matthew M. Werdegar
                                                 Ryan K. Wong
20                                               Christina Lee
21                                                KEKER, VAN NEST & PETERS LLP
                                                  633 Battery Street
22                                                San Francisco, CA 94111-1809
                                                  Telephone:     (415) 391-5400
23                                                Facsimile:     (415) 397-7188
24                                                Attorneys for Defendant Essential Products, Inc.
25

26

27

28

                                                   3                          Case No. 4:17-cv-05908-HSG
              JOINT STIPULATION AND ORDER REGARDING KEYSSA, INC.’S TRADE SECRET DISCLOSURES
 1

 2                                              ATTESTATION

 3            Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose

 4 behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 5
     Dated: March 6, 2019                                 /s/ David Eiseman
 6                                                        David Eiseman

 7

 8

 9
              PURSUANT TO STIPULATION, IT IS HEREBY ORDERED the March 8, 2019 deadline
10
     for Keyssa to serve its Trade Secrets Disclosures pursuant to California Code Civ. Proc. § 2019.210 is
11

12 hereby vacated. Keyssa shall not serve its Trade Secret Disclosures upon Essential until such time

13 that the Court enters a Protective Order governing the service and handling of confidential information

14 in this matter. Keyssa shall serve its Trade Secret Disclosures upon Essential immediately upon entry

15 of such a Protective Order, and in no event later than within one (1) day following the entry of such an

16
     order.
17

18
     Dated: March 7, 2019
19
                                                          HAYWOOD S. GILLIAM, JR.
20                                                        United States District Judge

21

22

23

24

25

26

27

28

                                                        4                          Case No. 4:17-cv-05908-HSG
                   JOINT STIPULATION AND ORDER REGARDING KEYSSA, INC.’S TRADE SECRET DISCLOSURES
